Citation Nr: 1311810	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-44 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and paranoid schizophrenia. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for liver disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to April 1975. 

This appeal arises from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied entitlement to service connection for paranoid schizophrenia and depression, and determined that new and material evidence sufficient to reopen previously denied claims of entitlement to service connection for PTSD and liver disease had not been received.  During the pendency of his appeal the Veteran moved from Texas to Arkansas.  Therefore, jurisdiction of his claims file was transferred to the North Little Rock, Arkansas RO. 

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2010; a transcript of that hearing is associated with the claims file.  At the time of the hearing, the Veteran indicated on the record that he wished to withdraw his claim of entitlement to service connection for schizophrenia.  

In March 2011 the Veteran sent a letter to the undersigned stating he no longer wished to withdraw his claim for service connection for schizophrenia.  His request to reinstate his claim for service connection for schizophrenia has been accepted and is reflected on the title page.  In addition, the Veteran indicated that he no longer wished to be represented by the Arkansas Department of Veterans Affairs and stated he wanted to continue with his appeal without representation.  Therefore, the Veteran is currently unrepresented in the present appeal.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran has psychiatric diagnoses to include PTSD, depression, and schizophrenia.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, such issue has been characterized as shown on the first page of this decision and the Board recognizes that such description includes consideration of all current acquired psychiatric disorders.

In a September 2011 decision, the Board reopened the Veteran's PTSD claim and remanded the claim along with the liver disease claim for further development.  The case now returns for further appellate review; however, as the development ordered by the Board has not been completed, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


REMAND

Since all action ordered in the Board's September 2011 Remand was not completed, these matters must, once again, be remanded for such action.  See Stegall v. West, 11 Vet. App. 268 (1998)(remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

As noted in the previous remand, the Veteran identified two different bases for entitlement to service connection for PTSD.  First, he indicated individuals in his unit were killed and injured in an accident, and second, that he was assaulted and robbed, forced to take IV drugs, and was choked and possibly raped in service.  Relevant to the Veteran's claim of entitlement to service connection for liver disease, he has alleged that such is a result of the IV drugs he was forced to take in service and that he subsequently used to cope with the mental anguish of his experiences during service or, in the alternative, is secondary to the medications which he takes for his psychiatric disorders.  

The September 2011 Board remand ordered, in pertinent part, a VA examination to determine the current nature and etiology of the Veteran's acquired psychiatric disorder, to include whether such is related to his military service.  Additionally, as the Veteran alleged that his liver disease was the result of IV drug use, which he used to cope with the mental anguish of his experiences during service, or in the alternative, was secondary to the medications which he takes for psychiatric disorders, the examiner was to offer an opinion regarding the relationship between the Veteran's psychiatric disorder and his IV drug use in service.

Following the September 2011 remand, the agency of original jurisdiction (AOJ) afforded the Veteran additional Veterans Claims Assistance Act of 2000 notice, obtained his service personnel records, attempted to obtain all previously identified treatment records, and attempted to corroborate the Veteran's non-personal assault stressors in accordance with the Board's directives.  During the course of the development where the AOJ was attempting to obtain outstanding treatment records and verify his non-personal assault stressors, the Veteran submitted statements indicating that he wished for efforts to obtain any records cease and that his case be decided immediately.  As such, the AOJ issued supplemental statements of the case in January 2013 and February 2013 denying his claims; however, the Veteran was never afforded a VA examination as directed in the September 2011 remand, nor has he indicated that he is unwilling to report for such an examination.  Therefore, the Board finds that an additional remand is necessary so that the Veteran may be afforded a VA examination in compliance with the mandates of the September 2011 Board remand.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

If PTSD is diagnosed, the examiner is asked to review the record for evidence for behavioral changes which support the occurrence of an in-service personal assault.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his alleged in-service personal assault(s).  The examiner is advised that his non-personal assault stressors have not been verified.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that any such disorder is related to the Veteran's military service.  The examiner should further indicate whether it is at least as likely as not that the Veteran had a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in April 1975 and, if so, to describe the manifestations.

The examiner should further offer an opinion as to whether it is at least as likely as not that the Veteran used IV drugs to cope with the mental anguish of his experiences during service.  S/he should also opine as to whether the Veteran's medications for his acquired psychiatric disorder caused or aggravated his liver disease. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's as well as his mother's, sister's, brother's and friends' lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner should also consider the Veteran's diagnosis of paranoid schizophrenia in June-July 1978, and Dr. Weiss' November 2009, December 2010, November 2011, and March 2012 statements.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

